IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1228
                            Filed November 13, 2014


IN THE INTEREST OF K.K. AND K.K.,
Minor Children,

R.K., Father,
Appellant,

J.S., Mother,
Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



       A mother and father separately appeal the termination of their parental

rights to their two children. AFFIRMED ON BOTH APPEALS.



       Michael Hooper, Council Bluffs, for appellant father.

       Mark J. Rater, Council Bluffs, for appellant mother.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Matthew Wilbur, County Attorney, and Eric Strovers, Assistant County

Attorney, for appellee State.

       Marti Nerenstone, Council Bluffs, attorney and guardian ad litem for minor

children.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                        2


VAITHESWARAN, J.

       A mother and father separately appeal the termination of their parental

rights to their two children, born in 2009 and 2011. The mother (1) challenges

the grounds for termination, (2) contends termination was not in the children’s

best interests, and (3) asserts the juvenile court should have declined to

terminate based on the bond she shared with the children. The father contends

(1) the grounds for termination were not satisfied, (2) the Department of Human

Services failed to make reasonable efforts towards reunification, (3) termination

was not in the children’s best interests, and (4) the juvenile court should have

granted one of the exceptions to termination.

  I.   Mother

       The family was referred to the department in 2011 after the younger child

tested positive for methamphetamine at birth. The children were adjudicated in

need of assistance and the mother received services to address her drug

addiction.

       The mother cooperated with those services and was allowed to keep her

children with her for twenty-one months. Her progress was so marked that the

juvenile court granted the district court concurrent jurisdiction to adjudicate the

mother’s request for full custody.

       The mother had a setback in 2013. She relapsed and the juvenile court

ordered the children removed from her care.

       To her credit, the mother made significant efforts to return to a path of

sobriety. She attended Alcoholics Anonymous/Narcotics Anonymous meetings

three times a week and readied an apartment for the children. Despite these
                                           3


efforts, she relapsed again in February 2014.           By her own admission, she

continued to use methamphetamine in March and April, with her usage

increasing in April.    In May, the mother reported her drug usage to service

providers and re-committed to services. By this time, however, the State had

filed a petition to terminate her parental rights to the children.

       At the termination hearing, a department case worker recommended

termination of the mother’s parental rights, citing the “length of time that we have

provided services” and the mother’s inability “to maintain a safe environment for

herself and the kids.”     The juvenile court adopted the recommendation and

terminated the mother’s parental rights under several statutory provisions.

       On our de novo review, we find clear and convincing evidence to support

termination under Iowa Code sections 232.116(1)(f) and (h) (2013) (requiring

proof of several elements including proof child cannot be returned to parent’s

custody).   While the mother testified to sobriety for fifty days, her relapses

suggested she had not internalized the lessons she learned during inpatient and

outpatient treatment.

       We recognize the mother generally had positive interactions with the

children during supervised visits and shared a strong bond with them. But her

inability to maintain her sobriety had an adverse effect on the older child in

particular, who expressed anger towards his mother during some of the visits.

The younger child also showed aggressive behaviors in the foster home,

although those behaviors may have been a function of his age rather than

interactions with his mother. Be that as it may, there is no question both children

were at risk of future harm in their mother’s care, given her repeated return to
                                         4


methamphetamine use.        Accordingly, we conclude termination was in the

children’s best interests. See Iowa Code § 232.116(2). For the same reason, we

conclude the court acted appropriately in declining to invoke the exception to

termination based on the parent-child bond. See Iowa Code § 232.116(3)(c).

 II.   Father

       The father’s parental rights were terminated pursuant to several statutory

provisions, including sections 232.116(1)(f) and (h). Like the mother, the father

was not in a position to have the children returned to his custody. According to

the mother, he began using methamphetamine when he was fourteen and

continued to use the drug for the next three decades.          The mother initially

appeared fearful of him and, as a result, the department sought and obtained a

court order prohibiting contact between them.

       The father’s visits with the children were always supervised. The visitation

supervisor expressed concern with the father’s parenting style, which was based

on intimidation and physical control. There was scant if any indication the father

could parent the children on an unsupervised basis, either in the short or long

term. Accordingly, termination was warranted under sections 232.116(1)(f) and

(h).

       In reaching this conclusion, we have considered the father’s contention

that his reunification attempts were stymied by the department’s unwillingness to

provide reasonable reunification services. See In re C.B., 611 N.W.2d 489, 493-

94 (Iowa 2000).     The father’s argument finds some support in the record.

Contrary to the State’s assertion, the father timely and repeatedly sought

transportation assistance to attend a drug testing facility and a required batterers’
                                         5


education program. The department did not furnish this assistance. However, a

department social worker offered to set up drug testing at a location closer to his

home, only to have the father defensively respond he did not need drug testing

because he did not use drugs. His assertion was belied by a positive drug test

early in the proceedings.

       The father also did not follow-up with batterers’ education, even though a

service provider gave him information about a program near his home. And, he

declined supervised visits for a period of time. In short, he did not cooperate with

offered services. Under these circumstances, we conclude the department made

reasonable efforts toward reunification notwithstanding its unwillingness to

transport him to the drug testing facility and batterers’ education program.

       This brings us to the father’s best interest argument. Given the father’s

history of methamphetamine abuse and his unwillingness to undergo regular

drug testing, the children would not have been safe in his care. Termination of

his parental rights was in the children’s best interests.         See Iowa Code

§ 232.116. For the same reason, the court acted appropriately in declining to

invoke an exception to termination based on the parent-child bond. See Iowa

Code § 232.116(3)(c).

       We affirm the termination of the mother’s and father’s parental rights to the

two children.

       AFFIRMED ON BOTH APPEALS.